IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAMS ROHLAND,                            : No. 57 MM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
LACKAWANNA COUNTY                            :
PENNSYLVANIA, STATE OF                       :
PENNSYLVANIA, LACKAWANNA                     :
DISTRICT ATTORNEY'S OFFICE,                  :
                                             :
                    Respondent               :

                                       ORDER


PER CURIAM

      AND NOW, this 12th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the “(Writ of Mandamus) Command to Proceed” is DENIED.